Citation Nr: 1121836	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar back strain, to include as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet.

2.  Entitlement to service connection for degenerative changes in the bilateral knees, to include as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet.


REPRESENTATION

Veteran represented by:	John E. Talbott, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision that denied service connection for a low back disability, a right knee disability, and a left knee disability, each disability was claimed as secondary to the service-connected post-operative residuals of callosities and plantar warts of each foot.  The Veteran timely appealed these claims.

In July 2009, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in a May 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the last SSOC was issued for these claims in May 2010, new medical evidence pertaining directly to the issues on appeal has been received.  In an April 2011 statement, the Veteran specifically requested that his case be remanded to the AOJ for review of the newly submitted evidence.    

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the Veteran specifically denied waiver of the newly submitted evidence.  The Board must, therefore, remand the claims to the AOJ.




Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed by it to be appropriate, the RO should readjudicate the Veteran's claims.  The RO must consider all additional evidence of record received since the May 2010 SSOC.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a SSOC and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



